Citation Nr: 1031706	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 
 
2.  Entitlement to service connection for bilateral hearing loss 
disability. 
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J. T.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had active duty for training from Nobember 1974 to 
March 1975. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2007 rating decision 
of the VA Regional Office (RO) in Waco, Texas that denied service 
connection for bilateral knee disability, bilateral hearing loss 
disability, and tinnitus.

The appellant was afforded a videoconference personal hearing in 
June 2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the issue of entitlement to 
service connection for bilateral knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown by the 
evidence of record.

2.  The Veteran does not have tinnitus attributable to training.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurredin or 
aggravated by service. 38 U.S.C.A. §§ 101 (24) 106, 1110, 5103, 
5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304. 
(2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 101 (24) 106, 1110, 5103, 5107 (West 2002 & Supp. 
2010): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the appellant was sent letters in November 2006 and May 
2007 prior to the initial unfavorable decisions on the claims 
under consideration.  The letters informed him of what evidence 
was required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  Notification 
that included information pertaining to a disability rating and 
an effective date for the award if service connection were 
granted was sent to the appellant in the latter communication.  
In this case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claims for service connection for bilateral 
hearing loss disability and tinnitus.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private and VA clinical records have been received in 
support of the claim and have been reviewed.  The appellant's 
statements in the record, as well as the whole of the evidence 
have been carefully considered.  He presented testimony on 
personal hearing in June 2010.  The Judge specifically explored 
the possibility of outstanding evidence.  The actions of the 
Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. 
§ 3.103 (2010). 

Unfortunately, the appellant's training treatment records are 
unavailable for the most part and attempts by the RO to locate 
them have been unsuccessful.  Usually, when such service records 
are unavailable through no fault of his own, there is a 
heightened obligation to assist in the development of the case, 
including the obligation to search alternative sources. See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000) 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  In this instance, 
however, there is no showing of current disability for which 
service connection may be granted.  It is therefore found that no 
useful purpose would be served by remanding the case for further 
development in this regard. 

VA's duty to assist the appellant in the development of the claim 
includes providing an examination when indicated. See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, four factors are considered: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. 38 U.S.C.A. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical opinion 
is not warranted with respect to the claims of entitlement to 
service connection for hearing loss disability and tinnitus.  
This is because upon review of the claims folder, none of the 
factors in determining whether a VA medical examination is 
indicated are sufficiently met.  Therefore, VA has no duty to 
obtain a medical opinion. Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  Consequently, the Board is of the opinion that there is 
sufficient evidence of record to render a decision on the claims.

The Board is satisfied that VA has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decisions in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims of entitlement to service connection for bilateral hearing 
loss disability and tinnitus are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training ACDUTRA or injury incurred while performing 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 
1110, 1131 (West 2002 & Supp. 2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

When an appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

Factual Background and Legal Analysis

The appellant does not assert that he was in combat, nor are 
training administrative documents reflective of such.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

As indicated previously, training records are not available for 
the most part, and the several pieces that are of record do not 
indicate any complaints referable to the appellant's hearing.  
Although the appellant's training records are not available, lack 
of such records is not necessarily fatal to his claims of service 
connection hearing impairment and tinnitus.  However, after 
careful review of the record, the Board finds that service 
connection for both hearing loss disability and tinnitus is not 
warranted.

Extensive private clinical records dated between 2006 and 2008 
show that when examined in September and October 2007, December 
2007, March 2008, HEENT (hearing, eyes, ears, and throat) were 
described as "OK" or unremarkable.  ENT (ear, nose and throat) 
evaluation in June and July 2008 only noted a crowded oropharynx. 

The appellant asserts and has presented testimony to the effect 
that he has had hearing impairment and ringing of the ears since 
duties during training.  Thus, the Board must consider whether, 
as a layperson, he is competent to render a diagnosis on this 
matter.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Here, the appellant can 
perceive hearing loss and tinnitus which he senses.  Lay 
testimony is competent to establish the presence of sensible 
symptomatology and may provide sufficient support for a claim of 
service connection. See Layno v. Brown, 6. Vet.App. 465, 469 
(1994). 

The Board points out, however, that service connection also 
requires evidence that establishes that a Veteran currently have 
a disability for which service connection is being sought. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent 
that the appellant reports that he has such conditions, his 
statements, even when accepted as true does not establish the 
presence of a disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  

In the case of hearing loss, VA has established a medical 
standard by which hearing loss disability may be objectively 
demonstrated. See 38 C.F.R. § 3.385.  Review of the record 
discloses that there are no audiometry studies in the record 
demonstrating the degree of hearing acuity.  While the appellant 
is competent to claim that he has hearing loss, a clinical 
professional has the greater skill in determining whether he has 
a hearing loss disability for VA purposes.  Since regulations 
require clinical evidence diagnosing the claimed condition, the 
appellant's self assessment is not competent. 38 C.F.R. § 3.304.  
The Board points out that there is no probative evidence in the 
record showing hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Therefore, service connection for bilateral 
hearing loss disability must be denied.  

As to the claim for tinnitus, the Board is presented with a 
disparity in the lay and clinical evidence.  On personal hearing 
in 2010, the appellant stated that he had had ringing of the ears 
since service.  The Board observes, however, that the extensive 
private clinical records dating from 2006 do not refer to any 
complaints, findings or diagnosis pertaining to  ringing of the 
ears.  There is no clinical diagnosis of tinnitus in the record.  
In view of such, the Board finds the appellant's more recent 
testimony advanced in support of the claim is less probative and 
less credible against the backdrop of silent treatment records 
over the course of two years.  The Board thus finds that the 
appellant's statements as to the onset and presence of the 
claimed tinnitus do not provide a credible basis for a lay nexus 
to service in this instance.  In this regard, the Board concludes 
that he has not been a reliable historian and that his testimony 
in this regard is self serving and not credible.  Therefore, when 
considering the entirety of the evidence of record, the Board 
finds that there is neither inservice injury nor continuity of 
symptomatology of the claimed tinnitus. See 38 C.F.R. § 3.303.  
Service connection for tinnitus must thus be denied.

In sum, service connection for bilateral hearing loss disability 
and tinnitus must be denied on the basis that there is no showing 
of current disability.  In the absence of a current disability, 
there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The appellant asserts that he now has disability of the knees due 
to injury during training for which service connection should be 
granted.  A number of lay statements in the record attest his 
tripping and falling in 1996 while running in formation causing 
injury to the lower extremities/knees.  Private clinical records 
dating from 2007 reflect that he receives treatment for left knee 
degenerative joint disease and has a history of right knee 
surgery in 2000.

Review of the record reveals that with the exception of several 
training clinical documents, the appellant's training records are 
not available.  A Formal Finding on the Unavailability of Service 
Medical Records for the Period November 11, 1974 to March 23, 
1975 has been made a part of the record.  It appears that the 
agency of original jurisdiction contacted the National Personnel 
Records Center and was referred to the Adjutant General's Office 
of the Texas National Guard for further inquiry.  However, it 
does not appear that the Adjutant General's Office was approached 
for additional information. 

The Board would point out that in cases where an appellant's 
training records are unavailable through no fault of his own, 
there is a heightened obligation to assist in the development of 
the case, including the obligation to search alternative sources. 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service treatment 
records, including inquiries directed to named facilities, if 
they are still operational.  The appellant appeared to indicate 
at his personal hearing that he was having a problem with his 
knees at Fort Knox, KY and Fort Hood, TX.

In this case, it does not appear that the RO has made a thorough 
enough attempt to locate the appellant's records through 
alternative sources or other appropriate Federal records 
repositories.  It is incumbent upon VA to afford the appellant's 
claim this consideration due to the unavailability of his service 
records.  In this regard, the RO should attempt to reconstruct 
the training and personnel records through other means.  This 
includes attempts to obtain any information from all available 
sources and records repositories, including the Department of the 
Army and the Adjutant General's Office of the Texas National 
Guard.  The Court has held that VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain them would be futile. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative 
once again, an supplementary memorandum to the file should be 
placed in the claims folder.

In this regard, the RO should once again contact the National 
Personnel Records Center for any records that may have become 
associated with the Veteran's file since request in 2006.  
Additionally, the RO should contact the appropriate records 
offices at Fort Knox and Fort Hood, to request the appellant's 
records, to include those that may be retired or on microfilm.  
The appellant should also be requested to provide the names and 
addresses of any and all physicians and/or facilities from whom 
he received treatment for the knees over the years, to include 
when he had surgery in 2000. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that 
he provide authorization identifying the 
names and addresses of all providers who 
have treated him for his knees since the 
initial injury, to include the provider who 
performed right knee surgery in 2000.  
After securing the necessary releases, the 
RO should request this information, if not 
already of record.

2.  Send a direct request to the Fort Knox, 
KY and Fort Hood, TX for any of the 
appellant's medical records that may be in 
their possession, to include those that may 
be on microfiche or are retired.  

3.  Request records from all other likely 
sources and records repositories, including 
the Department of the Army and the Adjutant 
General's Office of the Texas National 
Guard.

4.  After taking any further development 
deemed appropriate, readjudicate the 
remaining issues on appeal.  If the 
benefits are not granted in full, issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


